DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10, 14, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,190,736 to Warnet et al.
The Warnet et al. reference discloses an insulator comprising an insulation tube (6), an insulation foam body (1) disposed in the insulation tube and a curable adhesive disposed between the insulation foam body and an inner wall of the insulation tube, wherein fig. 4 discloses the device for introducing the adhesive synthetic resin into the insulator.  Col. 4, lines 64-68 discloses the adhesive may be a partially rigid foam, such as an epoxy, silicone, or phenolic resin or of a different resin that is sufficiently flexible after hardening, such as a polyester resin, thus Warnet et al. rigid polyurethane foam and the insulator tube formed of a ceramic (rigid) tube or a tube of wound glass fiber set in a synthetic resin, which also would be rigid, as recited in claims 1, 10, 14, 15 and 19.  Fig. 3 discloses the insulation foam body as a columnar insulation foam body having a length less than or equal to a length of the insulation tube and an outer diameter less than an inner diameter of the insulation tube, as recited in claim 2.  The columnar insulation foam body is disposed in the insulation tube and the curable adhesive is injected into a gap between the columnar insulation foam body and the insulation tube, as recited in claim 3.  Fig. 4 discloses the insulation foam body is formed of a plurality of columnar insulation foam segments (1A-1C), as recited in claim 6.  Each of the columnar insulation foam segments has a length less than a length of the insulation tube and an outer diameter less than an inner diameter of the insulation tube, as recited in claim 7, wherein the curable adhesive is injected into a gap between the columnar insulation foam segments and the insulation tube, as recited in claim 8.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-9, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0296045 to Pettersson et al. in view of Warnet et al.
  The Pettersson et al. reference discloses an insulator comprising a insulation tube (1) made of a fiber composite, such as glass fiber epoxy, an insulation foam body (7), made of a foamed plastic, e.g. PVC foam, disposed in the insulation tube and a curable adhesive, such as an epoxy or vinyl ester adhesive disposed between the insulation foam body and an inner wall of the insulation tube, as recited in claims 1 and 12.  Fig. 1 discloses the insulation foam body (7) as a columnar insulation foam body having a length less than or equal to a length of the insulation tube and an outer diameter less than an inner diameter of the insulation tube, as recited in claim 2.  The columnar insulation foam body is disposed in the insulation tube and the curable adhesive is injected into a gap between the columnar insulation foam body and the insulation tube, as recited in claim 3.  The insulation foam body is formed of a plurality of columnar insulation foam segments (7A-7C), as recited in claim 6.  Each of the columnar insulation foam segments has a length less than a length of the insulation tube and an claim 7, wherein the curable adhesive is injected into a gap between the columnar insulation foam segments and the insulation tube, as recited in claim 8.  An insulation separation member (11) is disposed between each pair of adjacent columnar insulation foam segments, as recited in claim 9.  The insulation tube further comprises a silicone rubber umbrella skirt (2) formed on an outer wall of the insulation tube, as recited in claim 13.  Pettersson et al. discloses when the adhesive shrinks during curing a  springback expansion takes place by the foam body and the insulation tube, thus compressive stresses result in the adhesive joint, but does not specifically disclose the adhesive being softer than the foam body and the insulation tube.  As discussed previously, Warnet et al. discloses an insulator, including a rigid insulation tube, a rigid insulation foam body, and an adhesive that is sufficiently flexible after hardening, and is thereby softer than both the insulator tube and the insulation foam body.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the adhesive of Pettersson et al. an adhesive that is softer than both the insulation tube and the insulation foam, as suggested by Warnet et al.     
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Warnet et al. in view of U.S. 4,509,561 to Litz.
Warnet et al. discloses the recited structure, including providing the insulation foam body from a rigid polyurethane foam, but does not specifically disclose the body a closed cell foaming structure.  Litz discloses an insulation device for a pipeline, and it is disclosed, col. 2, lines 48-60, that depending on the particular application, persons skilled in the art will adjust the density of polyurethane foam to achieve the required strength and insulating parameters, and generally in the case of polyurethane foam the term “rigid” means a closed cell material, and reference to “resilient” refers to an open cell material, capable of deformation and having the tendency after deformation to resume its original shape.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the rigid polyurethane foam of Warnet et al. a closed cell polyurethane foam, as suggested by Litz, if not already provided, wherein it is known in the art that a rigid polyurethane foam and a closed cell are equivalent, as well as to provide a more rigid insulation material.  
Allowable Subject Matter
Claims 4, 5 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing insulated tubular devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


January 1, 2022
P. F. Brinson